Case 1:21-cr-00004-RP Document 23 Filed 06/17/21

UNITED STATES DISTRICT COURT
Western District of Texas
U.S. Pretrial Services Office

 

Austin Office

June 17, 2021

CARLOS URRUTIA

Chief Pretrial Services Officer

ANTONIO ACOSTA
Deputy Chief Pretrial Services Officer

IVONNE CASTANON
Assistant Deputy Chief Pretrial Services
Officer

ALEX CRUZ
Rick RAMOS
STANLEY LERMA
Rey LUNA
AMANDA CEBALLOS
Luis FRAUSTO
CARMEN HERRERA
MIGUEL ROMERO
JERRY MORIN
Supervising Pretrial Services Officers

Honorable Susan Hightower
U. S. Magistrate Judge

Re: Defendant: WEST, Sedrione Eugene Ray
Docket No.: 1:21-CR-004-1

Judge Hightower:

Page 1 of 2

501 W. 5th St. Suite 3200
Austin, Texas 78701
(512) 916-5297

111 E. Broadway, Suite A105
Del Rio, Texas 78840
(830) 703-2096

511 &. San Antonio, Room 380
El Paso, Texas 79901-2401
(915) 534-6758

100 E. Wall, Suite 152
Midland, Texas 79701-9998
(915) 570-0014

410 S. Cedar Street
Pecos, Texas 79772
(915) 445-2578

727 E. Cesar E. Chavez St., Room
A636
San Antonio, Texas 78206-1204
(210) 472-4053

800 Franklin, Suite 319
Waco, Texas 76701-1934
(254) 750-1525

On January 25, 2021, the defendant was released by Your Honor on a Personal Recognizance
bond with Pretrial supervision. The defendant is pending disposition for violation of Title 18

U.S.C. § 922.

“.. striving to exemplify the highest ideals and standards in conununity corrections.”
Case 1:21-cr-00004-RP Document 23 Filed 06/17/21 Page 2 of 2

On June 8, 2021, the defendant reported to the U.S. Pretrial Services Office as directed and
submitted a urine sample for testing. At that time, the defendant admitted he smoked marijuana
approximately two weeks prior. On June 16, 2021, said test results returned positive for
marijuana from the Regional Drug Lab. Consequently, the defendant has been admonished and
warned that any future positive test results which suggest new and continued use may result in
the revocation of his bond. It should be noted the defendant is currently participating in drug
counseling at Hill County Counseling Center and is subject to random urine testing which has
also been increased.

This information is being provided to the court as information only, and no action is being
requested at this time.

If any further information should be required, please contact this officer at 391-8781.
Respectfully,

~ \:

Albert P. Sierra
U.S. Pretrial Services Officer

The Court does concur Y The Court does not concur

errr er

 

 

\
Honorable Susan Hightower
U.S. Magistrate Judge
